Case: 4:19-cv-03064-SRC Doc. #: 15 Filed: 12/18/19 Page: 1 of 3 PageID #: 192




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 AIMEE WAHLERS,                                   )
                                                  )
                 Plaintiff,                       )        Case No. 19-cv-03064
                                                  )
 v.                                               )
                                                  )
 NATHANIEL HENDREN et al.,                        )
                                                  )
                 Defendants.                      )

        DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

         COME NOW Defendants City of St. Louis (also pleaded as Nathaniel Hendren,

 Patrick Riordan, and Gary Foster in their official capacities) (“City”) and Gary Foster

 (“Foster”) (collectively “Defendants”), by and through their attorney Julian Bush, City

 Counselor for the City of St. Louis, pursuant to Federal Rule of Civil Procedure 12(b)(6),

 and for Defendants’ Motion to Dismiss state as follows:

         1.      Plaintiff alleges Defendants Nathaniel Hendren (“Hendren”) and Patrick

 Riordan (“Riordan”), all while violating numerous City of St. Louis Police Division

 policies, tampered with their police vehicle’s GPS, ignored a call for service, left their

 assigned police district, and gathered with others at Hendren’s personal residence where

 they consumed alcohol “and other unknown substances.” (Doc. 3 at ¶¶ 51, 61, 65).

         2.      There, while intoxicated, Hendren recklessly and unlawfully took his

 personal revolver, loaded it, pointed it at off-duty Police Officer Katyln Nicole Alix’s

 heart, pulled the trigger, and killed her. Id. at ¶ 91.

         3.      Now, Plaintiff seeks to hold City and Foster responsible for Hendren’s

 reckless conduct.

                                                 1
Case: 4:19-cv-03064-SRC Doc. #: 15 Filed: 12/18/19 Page: 2 of 3 PageID #: 193



         4.     Plaintiff’s § 1983 claims against City (Counts VIII-XI) necessarily fail

 because Hendren did not act under color of state law in shooting Alix.

         5.     Plaintiff otherwise fails to plausibly state a § 1983 claim for municipal

 liability.

         6.     Plaintiff’s official capacity § 1983 claims against Hendren and Riordan are

 redundant.

         7.     Plaintiff’s state law claims against City (Counts I-VII) are barred by

 sovereign immunity.

         8.     Hendren and Riordan’s alleged misconduct was not committed within the

 course and scope of their employment for City and Plaintiff’s respondeat superior state

 law claims against City (Count I-VII) necessarily fail.

         9.     Plaintiff’s negligence claim against Foster is barred by official immunity.

         10.    Plaintiff’s negligence claim against Foster fails because Hendren shooting

 Alix was not the natural and probable consequence of Foster’s alleged negligent failure to

 supervise.

         11.    A memorandum of law in support of this motion is filed herewith and

 incorporated herein by reference.

         WHEREFORE, for all of the reasons set forth above, Defendants respectfully

 request that this honorable Court grant their Motion to Dismiss and enter an order

 dismissing Plaintiff’s claims against City and Foster.




                                              2
Case: 4:19-cv-03064-SRC Doc. #: 15 Filed: 12/18/19 Page: 3 of 3 PageID #: 194



                                          Respectfully submitted,

                                          JULIAN BUSH
                                          CITY COUNSELOR

                                          /s/ Andrew D. Wheaton
                                          Andrew D. Wheaton #65269 (MO)
                                          Associate City Counselor
                                          Abby Duncan #67766 (MO)
                                          Assistant City Counselor
                                          Attorneys for Defendants
                                          City Hall, Room 314,
                                          St. Louis, MO 63103
                                          314.622.4594
                                          FAX: 314.622.4956
                                          wheatona@stlouis-mo.gov

                           CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on Wednesday, December 18, 2019 a true
 copy of the foregoing was filed with the Clerk of the Court using the CM/ECF system
 which will send notification of such filing to all attorneys of record.

                                          /s/ Andrew D. Wheaton




                                         3
